DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 Aug 2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 11 Aug 2021, with respect to the claim interpretation under 35 USC 112f have been fully considered and are not persuasive. Applicant appears to be confusing the claim interpretation under 35 USC 112f as being a claim rejection. Examiner wants to clarify that invoking 35 USC 112f by itself is not and does not involve a claim rejection. In the current instance the claims are being interpreted as invoking 35 USC 112f and since the specification provides support for the limitation (at least one reinforcement component), there is no rejection associated to the 35 USC 112f interpretation.
Regarding the rigidity limitation being added to the independent claims as reciting sufficient structure to avoid invoking 35 USC 112f, the examiner respectfully disagrees. Note that the amended limitation recites rigidity as a comparison to a rigidity of another component, this comparison does not provide sufficient structure to perform the claimed function of the at least one reinforcement component, therefore, the 35 USC 112f is maintained. 

Applicant’s arguments, see Remarks, filed 11 Aug 2021, with respect to the claim rejections under 35 USC 112b have been fully considered and are persuasive. The claim rejections under 35 USC 112b have been withdrawn.

Applicant’s arguments, see Remarks, filed 11 Aug 2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are not persuasive. Applicant points to the amended limitation directed to a rigidity comparison between the at least one reinforcement component and the at least one sheet as overcoming the cited prior art; the examiner respectfully points out that although none of the cited prior art discloses said limitation individually, they do when the proposed obvious combination is taken as a whole, see rejection below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one reinforcement component” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehle et al – hereafter Strehle – (WO 2013092289 A1) in view of Gustafson et al – hereafter Gustafson – (US 7,494,325 B2).

Regarding claim 1, Strehle teaches a fan blade (Fig.9, 5), comprising: 
an arch-shaped body (Fig.9, 5), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.9, note pressure bearing surface where numeral 5 points to and negative pressure surface at opposite); 
a connecting portion (Fig.9, bottom portion of 5), connected to a first end portion (Fig.9, lower end of 5) of the arch-shaped main body; and 
at least one reinforcement component (this element is interpreted under 35 U.S.C. 112(f) as a high molecular material, composite material, or metal, etc., attached, adhered or welded to the pressure bearing surface to accomplish the claimed reinforcement function, and equivalents thereof. Strehle teaches element 13 as part of element 8 that reinforces the arch-shaped body of the blade, Fig.9, 13; note element 8 and therefore, 13 are made of metal materials, see machine translation ¶27), connected to the pressure bearing surface (Fig.9). 
Strehle does not explicitly teach at least one sheet, connected to the pressure bearing surface or the negative pressure surface, wherein an orthogonal projection of the at least one sheet on the arch-shaped body and an orthogonal projection of the at least one reinforcement component on the arch-
Gustafson teaches a fan blade (Fig.5, 10), comprising: an arch-shaped body (Fig.9, 10), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.5, note pressure bearing surface at bottom of blade extending from 18 and the negative pressure surface at top of blade extending from 18). Gustafson further teaches at least one sheet (Fig.5, 50; note at least one sheet is made of an adhesive tape, column 5 line 22-26), connected to the negative pressure surface (Fig.5); this configuration improves attachment of flow and improves performance of the blade (column 1 line 30-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the blade of Strehle by having at least one sheet, connected to the negative pressure surface as taught by Gustafson because this would improve attachment of flow and improve performance of the blade. Note that this configuration would result in a blade with an orthogonal projection of the at least one sheet on the arch-shaped body and an orthogonal projection of the at least one reinforcement component on the arch-shaped body are not overlapped with each other and a rigidity of the at least one reinforcement component (metal of Strehle) is greater than a rigidity of the at least one sheet (adhesive tape of Gustafson).

 Regarding claim 3, Strehle and Gustafson further teach the at least one sheet is connected to the negative pressure surface (Gustafson Fig.5) and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each other).

claim 6, Strehle and Gustafson teach all limitations of claim 1, see above, however, do not explicitly teach a number of the at least one reinforcement component is plural, and the reinforcement components are stacked on the pressure bearing surface.
Although the Strehle does not disclose two reinforcement components and stacked as claimed, it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). In the current instance the claimed stacked configuration of duplicate reinforcement components would not produce a new and unexpected result other than further reinforcing the blade, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade of Strehle and Gustafson by having a number of the at least one reinforcement component is plural, and the reinforcement components are stacked on the pressure bearing surface as a duplication of parts of reinforcement component 13 (Strehle Fig.9).

Regarding claim 7, Strehle teaches a fan (Fig.1/9), comprising: 
a hub (Fig.1/9, 2); and 
a plurality of fan blades (Fig.1/9, 5), arranged around a periphery of the hub (Fig.1), and each of the fan blades comprising: 
an arch-shaped body (Fig.9, 5), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.9, note pressure bearing surface where numeral 5 points to and negative pressure surface at opposite); 
a connecting portion (Fig.9, bottom portion of 5), connected to a first end portion (Fig.9, lower end of 5) of the arch-shaped main body; and 
at least one reinforcement component (this element is interpreted under 35 U.S.C. 112(f) as a high molecular material, composite material, or metal, etc., attached, adhered or welded to the 
Strehle does not explicitly teach at least one sheet, connected to the pressure bearing surface or the negative pressure surface, wherein an orthogonal projection of the at least one sheet on the arch-shaped body and an orthogonal projection of the at least one reinforcement component on the arch-shaped body are not overlapped with each other; a rigidity of the at least one reinforcement component is greater than a rigidity of the at least one sheet.
Gustafson teaches a fan blade (Fig.5, 10), comprising: an arch-shaped body (Fig.9, 10), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.5, note pressure bearing surface at bottom of blade extending from 18 and the negative pressure surface at top of blade extending from 18). Gustafson further teaches at least one sheet (Fig.5, 50; note at least one sheet is made of an adhesive tape, column 5 line 22-26), connected to the negative pressure surface (Fig.5); this configuration improves attachment of flow and improves performance of the blade (column 1 line 30-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the blade of Strehle by having at least one sheet, connected to the negative pressure surface as taught by Gustafson because this would improve attachment of flow and improve performance of the blade. Note that this configuration would result in a blade with an orthogonal projection of the at least one sheet on the arch-shaped body and an orthogonal projection of the at least one reinforcement component on the arch-shaped body are not overlapped with each other and a rigidity of the at least one reinforcement component (metal of Strehle) is greater than a rigidity of the at least one sheet (adhesive tape of Gustafson).

 Regarding claim 9, Strehle and Gustafson further teach the at least one sheet is connected to the negative pressure surface (Gustafson Fig.5) and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each other).

Regarding claim 12, Strehle and Gustafson teach all limitations of claim 7, see above, however, do not explicitly teach a number of the at least one reinforcement component is plural, and the reinforcement components are stacked on the pressure bearing surface.
Although the Strehle does not disclose two reinforcement components and stacked as claimed, it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). In the current instance the claimed stacked configuration of duplicate reinforcement components would not produce a new and unexpected result other than further reinforcing the blade, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade of Strehle and Gustafson by having a number of the at least one reinforcement component is plural, and the reinforcement components are stacked on the pressure bearing surface as a duplication of parts of reinforcement component 13 (Strehle Fig.9).

Claims 2, 4-5, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehle et al – hereafter Strehle – (WO 2013092289 A1) in view of Gustafson et al – hereafter Gustafson – (US 7,494,325 B2) as applied to claims 1 and 7, respectively, see above, and further in view of Kim (US 20030044281 A1).

Regarding claims 2 and 8, Strehle and Gustafson teach all limitations of claims 1 and 7, respectively, see above, however, do not explicitly teach the at least one sheet is connected to the pressure bearing surface and extends from the arch-shaped body to a surface of the connecting portion which is connected to the pressure bearing surface.
Kim teaches a fan (Fig.1/2), comprising: a hub (Fig.1/2, 2); and a plurality of fan blades (Fig.1/2, 3), arranged around a periphery of the hub (Fig.1/2); each fan blade comprising: an arch-shaped body (Fig.6), having a pressure bearing surface (Fig.6, where 42 points to) and a negative pressure surface (Fig.6, where 31 points to). Kim further teaches at least one sheet (Fig.6, 50) connected to the pressure bearing surface (Fig.6) and extends from the arch-shaped body to a surface of a connecting portion which is connected to the pressure bearing surface (Fig.1/2/6; note the at least one sheet 50 is disclosed as part of the blade cross section which represents the spanwise length); the addition of the at least one sheet to the pressure bearing surface prevents turbulence (¶45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade(s) of Strehle and Gustafson by having at least one sheet connected to the pressure bearing surface and extends from the arch-shaped body to a surface of a connecting portion which is connected to the pressure bearing surface as taught by Kim because this would prevent turbulence.

Regarding claims 4 and 10, Strehle and Gustafson teach all limitations of claims 1 and 7, respectively, see above, and further teach another one of the at least one sheet is connected to the negative pressure surface and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each 
Kim teaches a fan (Fig.1/2), comprising: a hub (Fig.1/2, 2); and a plurality of fan blades (Fig.1/2, 3), arranged around a periphery of the hub (Fig.1/2); each fan blade comprising: an arch-shaped body (Fig.6), having a pressure bearing surface (Fig.6, where 42 points to) and a negative pressure surface (Fig.6, where 31 points to). Kim further teaches at least one sheet (Fig.6, 50) connected to the pressure bearing surface (Fig.6) and extends from the arch-shaped body to a surface of a connecting portion which is connected to the pressure bearing surface (Fig.1/2/6; note the at least one sheet 50 is disclosed as part of the blade cross section which represents the spanwise length); the addition of the at least one sheet to the pressure bearing surface prevents turbulence (¶45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade(s) of Strehle and Gustafson by having one of the at least one sheet being connected to the pressure bearing surface and extending from the arch-shaped body to a surface of the connecting portion which is connected to the pressure bearing surface as taught by Kim because this would prevent turbulence; note that this configuration would result in the number of at least one sheet being two.

Regarding claims 5 and 11, Strehle, Gustafson and Kim further teach an orthogonal projection of the one of the sheets on the arch-shaped body and an orthogonal projection of the another one of the sheets on the arch-shaped body are not overlapped with each other (Gustafson Fig.5, 50; Kim Fig.6, 50 as combined with fan/blade of Strehle; note at least one sheet of Gustafson would include an orthogonal projection in the opposite direction of the orthogonal projection of the at least one sheet of Kim).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745